Grant, J.
(after stating the facts). Counsel for plaintiff contend that this case is ruled by Temmink v. Insurance Co., 72 Mich. 388. Counsel for the defendant contend that the assured is presumed to have read what he signed, and that there was no evidence that he did not read it, and did not know the contents of the application; that he had an opportunity to read it, and, if he chose not to do so, he must be held responsible for any false representations therein contained, — and cite Cleaver v. Insurance Co., 65 Mich. 527 (8 Am. St. Rep. 908), 71 Mich. 414 (15 Am. St. Rep. 275). The only difference between the facts in the Temmink Case and this is that the assured looked over the application. The assured in that case had the same opportunity to look over the application, for she had it in her possession to sign. The agent in this case had known the deceased for eight or nine years, had no knowledge of his being ill before the illness which resulted in his death, and, relying upon his own knowledge of the life of the assured, chose to answer these questions himself, without interrogating him, or calling his attention to them, or informing him that there was any importance to be attached to them. In fact, it does not appear that he informed him that there were any other questions to answer, while those he answered were answered correctly. The applicant had the right to assume that all the questions were asked, and was under no obligation to read the paper to ascertain if there were others. The application was in very small type, and very closely printed. The questions and answers were below the application, and were 22 in number. While every person is presumed to have read what he has signed, still we think that there *685was testimony in this case from which the jury might legitimately infer that the assured was misled by the agent of the defendant in making the application. We are therefore of the opinion that this case is ruled by Temmink v. Insurance Co., and that the judgment must be affirmed.
The other Justices concurred.